Citation Nr: 0124121	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  01-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active service from February 1969 to February 
1973.

This appeal arises from a December 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Montgomery, Alabama, which denied the veteran's claim for 
service connection for sinusitis.


FINDING OF FACT

The veteran's current sinusitis began during active service.


CONCLUSION OF LAW

Sinusitis was incurred in or as the result of service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board of Veterans' Appeals (Board) notes at the outset 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

The veteran is seeking service connection for sinusitis.  
After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim for service 
connection for sinusitis have been properly developed.  The 
Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records which might be relevant to the 
veteran's claim.  The Board notes that, based upon the 
disposition in this case, no further assistance to the 
veteran in acquiring evidence is required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of service 
connection for sinusitis as the RO has complied with the 
notice provisions of the VCAA and its implementing 
regulations.  This is so because the RO specifically notified 
the veteran of the requirements needed for service connection 
for sinusitis in the statement of the case issued during this 
appeal.

In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of service connection 
for sinusitis.  The Board finds that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. Chapter 51.  There has been no 
prejudice to the veteran that would warrant a remand, and the 
veteran's procedural rights have not been abridged by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Factual Background

The veteran's service medical records show that on 
examination in October 1968 the veteran's sinuses were found 
to be normal.  The service clinical records show that in 
January 1972 the veteran was seen for a six month history of 
clear rhinorrhea, intermittent and troublesome.  It was noted 
that there was essentially no seasonal or geographic 
variation.  On examination the turbinates were not 
particularly swollen and were slightly bluish.  The 
impression was allergic versus vasomotor rhinitis.

At the time of a March 1972 examination the veteran reported 
experiencing sinus trouble.  Vasomotor/allergic rhinitis, 
intermittent and of mild variety was reported.  He was seen 
in the Allergy Clinic at Bethesda Naval Hospital in October 
1972.  Skin tests to common inhalants were completed and 
reported to be entirely negative.  The impression was 
vasomotor rhinitis and sinusitis.  On examination in February 
1973 for separation from service, no diagnosis of sinusitis 
was reported.

Private treatment records show that the impression on a 
computerized tomography scan in August 1988 included 
sinusitis involving both ethmoidal and the sphenoid sinuses.  
An examination in October 1991 revealed blue and boggy 
turbinates.  A long history of sinus problems with multiple 
courses of antibiotics was noted in February 1994.  A 
rhinoscopy revealed edematous degeneration of the middle 
turbinates.  In February 1996 it was noted that the veteran 
continued to receive treatment and in December 1997 the 
veteran was seen for complaints of sinus pressure and 
drainage.

A private physician, in a November 2000 statement, related 
that the veteran had had an increased amount of problems with 
his sinuses since his time in the service and that these 
problems had been continuous since then.  It was noted that 
the veteran had had surgery a number of years ago due to the 
chronic sinus difficulties.  The physician indicated that, 
having reviewed the veteran's medical records from service, 
it was his professional medical opinion that the current 
conditions were compatible and had been continuous since his 
discharge from service and that it was as likely as not that 
the veteran's current condition has existed in and since 
service.
Another private physician, in a January 2001 statement, 
stated that he had treated the veteran for several 
conditions, including infected sinuses and related allergy 
problems.  It was observed that the veteran's problem 
appeared to have started during his time in service and the 
physician stated that it was his opinion that it was as 
likely as not that the veteran's allergic sinus problems were 
a result of his military service.

The veteran's spouse, in a January 2001 statement, related 
that the veteran had had continuous problems with his 
rhinitis and sinusitis since service.  The veteran's mother, 
in another January 2001 statement, noted that she first 
noticed that the veteran was having sinusitis problems when 
he was home on leave and that the condition had become more 
profound over the years.

A hearing on appeal before the undersigned Member of the 
Board was conducted in July 2001.  At this time the veteran 
gave detailed testimony in support of his claim.  He 
testified that his sinusitis began in 1970 or 1971 and that 
he had received continuous treatment since service.  He 
related that he was unable to secure his private medical 
records covering the period from 1973 through 1985.

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  Service connection may 
also be established for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The service medical records show that the veteran complained 
of sinus problems in service and that, in October 1972, the 
impression was vasomotor rhinitis and sinusitis.  While the 
veteran has testified that he has been treated for sinus 
problems ever since service, he has indicated that he was 
unable to secure the treatment records covering the period 
from 1973 through 1985.  Nevertheless, both his spouse and 
mother have indicated that the veteran has had sinus problems 
ever since service and, more importantly, two physicians have 
concluded that it is as likely as not that the veteran's 
current sinus disorder began in service.  There is no medical 
opinion of record that goes against the contended causal 
relationship.  Based upon a review of the veteran's service 
medical records, private medical records and reports and the 
statements from family members and the appellant, the Board 
finds that the veteran's current sinusitis began during 
service.  Accordingly, service connection for sinusitis is 
warranted.


ORDER

Entitlement to service connection for sinusitis is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

